UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6364



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AUGUSTINE PEREZ,

                                              Defendant - Appellant,
          and


$15,716.00 IN U. S. CURRENCY,

                                                          Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. James C. Turk, Senior District
Judge. (CA-90-4-L)


Submitted:   June 12, 2003                 Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Augustine Perez, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Augustine Perez appeals the district court’s order denying his

Fed. R. Civ. P. 60(b) motion.      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See United States v. Perez, No. CA-90-4-L

(W.D. Va. Jan. 9, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                     2